DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 402, 404, 404b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US2015/0091405A1) in view of Hagenlocher (GB2059177A).
Sakamoto reads on the claims as follows (refer to Figs. 1-3; limitations not disclosed are crossed out, below):
Claim 20. An axial flux permanent magnet machine, the machine having a stator (1) with a stator housing (12) defining a chamber comprising a set of coils (2) wound on respective stator bars (1b) and disposed circumferentially at intervals about an axis of the machine, and at least one rotor (4 with 5 and 6) bearing a set of permanent magnets (5) and mounted for rotation about said axis, and wherein said rotor and stator are spaced apart along said axis to define a gap (see Fig. 1) therebetween in which magnetic flux in the machine is generally in an axial direction; 
Claim 21. 
Claim 22. An axial flux permanent magnet machine as claimed in claim 20, the machine comprising two said rotors (see Fig. 1) each bearing a set of permanent magnets (5), wherein said rotors and stator are spaced apart along said axis to define gaps (see Fig. 1) therebetween in which magnetic flux in the machine is generally in an axial direction; wherein said rotors are disposed one to either side of said stator; and wherein one said rotor is mounted on the other said rotor (by means of the shaft 7).  
Sakamoto discloses the claimed invention, except for the claimed collapsed polymer formation.
Hagenlocher discloses an electric motor comprising a housing 11 (see Fig. 1), a stator core 19 being mounted within the housing. As one way to mount the stator core within the housing, Hagenlocher discloses in Fig. 2a and embodiment in which the housing is implemented as having two parts 11a, 11b, with respective stops 41a, 41b. The stator core is inserted into the housing, to abut against stop 41a, a polymer formation (rubber or plastics ring 43) is applied to face 42b of the stator, and the second housing half 11b is fitted, thereby collapsing the polymer formation. This has the advantage of improved centering of the bearing plates 14, 15, improved thermal coupling from the stator core to the housing shell, and  the manufacturing tolerances of the stator core are no longer of importance for the overall tolerance of the structural dimensions of the electrical machine. See page 1, lines 18-28.
Since the housing of Sakamoto also includes bearing plates (13), it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, to implement the housing of Sakamoto as a two-part housing as taught by Hagenlocher, utilizing the technique of Hagenlocher to fit the stator core 1 within the housing 12 of Sakamoto. One of ordinary skill in the art would have found it obvious to do so, for the same advantages as taught by Hagenlocher. 
Regarding claim 21, the element 43 can be deemed as being functionally a part of the end wall 41b.
Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (WO2008032430A1) in view of Hagenlocher.
Ozaki reads on the claims as follows (refer to Fig. 1):
Claim 20. An axial flux permanent magnet machine, the machine having a stator (28b including 14) with a stator housing (14) defining a chamber comprising a set of coils (28ba) wound on respective stator bars (“coil support part” ; see translation para. [0078]) and disposed circumferentially at intervals about an axis of the machine, and at least one rotor (28a including shaft 13) bearing a set of permanent magnets (28aa) and mounted for rotation about said axis, and wherein said rotor and stator are spaced apart along said axis to define a gap (see Fig. 1) therebetween in which magnetic flux in the machine is generally in an axial direction; 
Claim 21. 
Claim 22. An axial flux permanent magnet machine as claimed in claim 20, the machine comprising two said rotors (28a) each bearing a set of permanent magnets (28aa), wherein said rotors and stator are spaced apart along said axis to define gaps (see Fig. 1) therebetween in which magnetic flux in the machine is generally in an axial direction; wherein said rotors are disposed one to either side of said stator; and wherein one said rotor is mounted on the other said rotor (by means of shaft 13).  
Claim 23.
Ozaki discloses the claimed invention, except for the claimed collapsed polymer formation.
Hagenlocher discloses an electric motor comprising a housing 11 (see Fig. 1), a stator core 19 being mounted within the housing. As one way to mount the stator core within the housing, Hagenlocher discloses in Fig. 2a and embodiment in which the housing is implemented as having two parts 11a, 11b, with respective stops 41a, 41b. The stator core is inserted into the housing, to abut against stop 41a, a polymer formation (rubber or plastics ring 43) is applied to face 42b of the stator, and the second housing half 11b is fitted, thereby collapsing the polymer formation. This has the advantage of improved centering of the bearing plates 14, 15, improved thermal coupling from the stator core to the housing shell, and  the manufacturing tolerances of the stator core are no longer of importance for the overall tolerance of the structural dimensions of the electrical machine. See page 1, lines 18-28.
In view of the teachings of Hagenlocher, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, to implement the housing of Ozaki as a two-part housing as taught by Hagenlocher, utilizing the technique of Hagenlocher to fit the stator core 1 within the housing 12 of Sakamoto. One of ordinary skill in the art would have found it obvious to do so for improved thermal coupling from the stator core to the housing shell, and so that the manufacturing tolerances of the stator core are no longer of importance for the overall tolerance of the structural dimensions of the electrical machine. 
Regarding claim 21, the element 43 can be deemed as being functionally a part of the end wall 41b.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729